—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered November 9, 1995, convicting him of manslaughter in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments concerning the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient both to disprove the defense of justification and to establish the defendant’s intent to cause serious physical injury, beyond a reasonable doubt (see, People v Candelaria, 206 AD2d 385; People v Rochester, 168 AD2d 519). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the circumstances of this case, the defendant was not denied the effective assistance of counsel due to his counsel’s failure to make a statement on his behalf at sentencing (see, People v Williams, 97 AD2d 599, 600). The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 82). Rosenblatt, J. P., Ritter, Krausman and Goldstein, JJ., concur.